Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 12th, 2021 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the Specification and Claims overcome each and every objection, 102, and 103 rejection previously set forth in the Non-Final Office Action mailed October 14th, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (US 2017/0297377).
Regarding claim 1, Honda discloses [Figure 2] a pneumatic tire 1 comprising: four circumferential grooves 2, a plurality of land portions 4 that are partitioned by at least one tread widthwise edge 3 2 [Honda, Paragraph 0029]; wherein the plurality of land portions comprise a center land portion 4c that contains a center CL in a tire width direction, a pair of intermediate land portions 4m that are adjacent in the tire width direction to the center land portion, and a pair of shoulder land portions 4s arranged at an outermost position in the tire width direction; wherein  protrusion amounts t1, t2, and t3 which correspond to the maximum protrusion amounts of the land portions 4c, 4m, and 4s respectively satisfy the correlation of t3<t1<t2 [Honda, Paragraph 0035], thereby arranging the protrusion amount t2 of the intermediate land portions 4m to be greater than the protrusion amount t1 of the center land portion 4c as well as greater than the protrusion amount t3 of the shoulder land portions 4s. It can be seen from Figure 2 of Honda that the amount by which the land portions (including the center 4c, intermediate (side) 4m, and shoulder land portions 4s) protrude decreases from a location intermediate in the tire width direction of the respective land portion toward each end in the tire width direction of each land portion. This is described [Honda, Paragraph 0048-0051] as the cross sections of the land portions formed of a plurality of arcs having radiuses of curvature smaller than the radius of curvature of the tread profile R1, concentrating the ground pressure of each land portion away from the tread widthwise edges 3.

Regarding claim 5, Honda discloses [Figure 2] the protrusions of the intermediate land portions 4m (side land portions) being formed by a plurality of arcs having radiuses of curvature smaller than the radius of curvature of the tread profile R1, and configured such that the radius of curvature of the plurality of arcs are preferably reduced from the widthwise central portions towards the outer sides of the land portions [Honda, Paragraph 0050]. From these outlines, it can be seen in Figure 2, that the maximum protrusion position (side peak) is reached at the center of the side land portion (shown by the measurement position of t2), falling within a side central region if the side land portion were to be divided into three equal regions.

Regarding claim 9, Honda discloses [Figure 2] the protrusions of the shoulder land portions 4m being formed by a plurality of arcs having radiuses of curvature smaller than the radius of curvature of the tread profile R1, and configured such that the radius of curvature of the plurality of arcs are preferably reduced from the widthwise central portions towards the outer sides of the land portions [Honda, Paragraph 0050]. From these outlines, it can be seen in Figure 2, that the maximum protrusion position (shoulder peak) is reached at the center of the shoulder land portion (shown by the measurement position of t3), falling within a shoulder central region if the shoulder land portion were to be divided into three equal regions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2017/0297377).
Regarding claim 2, Honda discloses the invention of claim 1 above; however, Honda does not specifically recite respective average values of the amounts by which the side land portions protrude are each greater than an average value of the amount by which the center land portion protrudes. 
Honda does disclose [Figure 2] that the protrusions have a convex appearance indicating an arc shaped structure with the maximum protruding amount constituting a peak arranged centrally in the tire width direction. It is known to a person having ordinary skill in the art for the land portions to have symmetrical arc shaped protrusions configured so that land portions with a greater maximum protrusion .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2017/0297377) in view of Hosomi (US 2016/0121657).
Regarding claim 2, Honda discloses the invention of claim 1 above. Honda does not specifically recite a relationship between the void fractions of the center land portion and the side land portion; however, Honda does list as a technical goal of the invention is to improve uneven wear resistance of the pneumatic tire [Honda, Paragraph 0007].
Hosomi teaches [Figures 1 and 2] a pneumatic tire comprising main grooves 12 and land 14, 16 18 portions of varying protrusions. Hosomi teaches increasing rigidity of the land portions 14, 16 18 by setting a smaller void ratio and decreasing the rigidity of the land portions 14, 16 18 by setting a larger void ratio, as well as balancing these void ratios with the protrusions of the land portions 14, 16 18 [Hosomi, Paragraph 0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Honda with the teachings of Hosomi to optimize the rigidity of the land portions by setting the void ratio of the center land portion greater than the void ratio of the side land portions. Doing so would uniformize the ground contact pressure and restrict uneven wear [Hosomi, Paragraph 0010].

Claims 1, 5, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (DE 37 12 155) in view of Heyden (EP 2 067 636).
Regarding claim 1, Ogawa discloses [Figures 1-2] a pneumatic tire 1 comprising: four main grooves 6 extending in a tire circumferential direction; and a plurality of webs 7 (land portions) that are partitioned by at least one edge 14, 15 (contact patch end) and the four main grooves 6; wherein the plurality of webs 7 (land portions) comprise a web in the central zone 11 (center land portion) that contains a center in the tire width direction 2, a pair of webs in the intermediate zones 12 (side land portions) that are adjacent in the tire width direction to the web in the central zone 11 (center land portion), and a pair of webs in the outer zones 10 (shoulder land portions) arranged at an outermost position in the tire width direction; wherein a raised part 13 (protrusion) is supplied on the webs in the intermediate zones 12 (side land portions), therefore the webs in the intermediate zones 12 (side land portions) protrude from the tread profile more than an amount by which the web in the central zone 11 (center land portion) and the webs in the outer zones 10 (shoulder land portions) protrude.
Ogawa does not specifically recite the amount by which the shoulder and side land portions protrude decreasing from a location intermediate in the tire width direction of the respective land portion toward each end in the tire width direction of the respective land portion; however, it does recite that the central 11 and outer 10 zones can be supplied with increased elevations as well [Ogawa, Paragraph 0017], and it recites an embodiment [Figure 9] where the elevations may shaped according to the underlying pressure distribution [Paragraph 0021] forming a convex protrusion.
Heyden teaches [Figure 3] a pneumatic tire comprising ribs 2 (land portions) such that the ribs 2 (land portions) are configured to have a convex cross section [Heyden, Paragraph 0018], wherein the radial height (protrusion) of each respective profile rib 2 (land portion) between the two rib edges 2a in the direction of the rib center is continuously greater and reaches its maximum in the middle third of the cross section [Heyden, Paragraph 0016], therefore having the amount by which each respective rib 2 2 (land portion) toward each respective rib edge 2a in the tire width direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ogawa with the teachings of Heyden to have the radial height of each respective profile rib between the two rib edges in the direction of the rib center be continuously greater and reach its maximum in the middle third of the cross section. Doing so would allow for the occurrence of local pressure peaks at the rib edges be avoided, whereby a uniform abrasion of the tread is ensured [Heyden, Paragraph 0023].

Regarding claim 5, Ogawa and Heyden teach the invention of claim 1 above. Heyden further teaches [Figure 3] [Figure 3] a pneumatic tire comprising ribs 2 (land portions)  such that the ribs 2 (land portions) are configured to have a convex cross section [Heyden, Paragraph 0018], wherein the radial height (protrusion) of each respective profile rib 2 (land portion) between the two rib edges 2a in the direction of the rib center is continuously greater and reaches its maximum in the middle third of the cross section [Heyden, Paragraph 0016], therefore the side convex elevation (side protruding region) comprises a side peak that is arranged in a side central region when the rib 2 (land portion) is divided in the tire width direction into three equal regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ogawa with the teachings of Heyden to have the radial height of each respective profile rib between the two rib edges in the direction of the rib center be continuously greater and reach its maximum in the middle third of the cross section. Doing so would allow for the occurrence of local pressure peaks at the rib edges be avoided, whereby a uniform abrasion of the tread is ensured [Heyden, Paragraph 0023].

11 (center land portion) can be seen to have a width approximately equivalent to the width of the central zone 11, and adjacent webs in the intermediate zones 12 (side land portions) can be seen to have a width substantially less than the width of the intermediate zone 12, therefore a dimension in the tire width direction of each of the side land portions is less than a dimension in the tire width direction of the center land portion.

Regarding claim 9, Ogawa and Heyden teach the invention of claim 5 above. Heyden further teaches [Figure 3] [Figure 3] a pneumatic tire comprising ribs 2 (land portions) such that the ribs 2 (land portions) are configured to have a convex cross section [Heyden, Paragraph 0018], wherein the radial height (protrusion) of each respective profile rib 2 (land portion) between the two rib edges 2a in the direction of the rib center is continuously greater and reaches its maximum in the middle third of the cross section [Heyden, Paragraph 0016], therefore the shoulder convex elevation (shoulder protruding region) comprises a shoulder peak that is arranged in a shoulder central region when the rib 2 (land portion) is divided in the tire width direction into three equal regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ogawa with the teachings of Heyden to have the radial height of each respective profile rib between the two rib edges in the direction of the rib center be continuously greater and reach its maximum in the middle third of the cross section. Doing so would allow for the occurrence of local pressure peaks at the rib edges be avoided, whereby a uniform abrasion of the tread is ensured [Heyden, Paragraph 0023].

11 (center land portion) and webs in the outer zones 10 (shoulder land portions) wherein both of the webs 7 (land portions) are configured so that they have substantially the same ground pressure distribution, protruding the same amount from the tread profile line (a protrusion of 0).

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (DE 37 12 155) in view of Heyden (EP 2 067 636), further in view of Koshio (JP 2008-126836).
Regarding claim 8, Ogawa and Heyden teach the invention of claim 1 above. Ogawa and Heyden are silent in regards to the width dimension relationship between the side and shoulder land portions; however, Ogawa discloses an objective of the invention to be to equalize ground pressure across the tread, primarily by adjusting the rigidity (stiffness) of the land portions [Ogawa, Paragraph 0006].
Koshio teaches [Figures 2 and 4] a width P of the center land portion 30, a width Q of the second land portions 40 (side land portions), and a width S of the shoulder land portions 50 [Koshio, Paragraph 0029], wherein the width P is larger than the width S which is larger than the width Q. Koshio also teaches ensuring the width of land portion rows to be sufficient to secure the rigidity of the land portions [Koshio, Paragraph 0009].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Heyden with the teachings of Koshio to adjust the widths, and therefore the rigidity, of the land portions to be such that the center land portion is larger than the shoulder land portion which is larger than the side land portion. Doing so would allow for the rigidity of the land portions to be sufficiently secured, and so uneven wear is improved [Koshio, Paragraph 0009].


Koshio teaches [Figures 2 and 4] a width P of the center land portion 30, a width Q of the second land portions 40 (side land portions), and a width S of the shoulder land portions 50 [Koshio, Paragraph 0029], wherein the width P is larger than the width S which is larger than the width Q [Figures 2 and 4]. Koshio also teaches ensuring the width of land portion rows to be sufficient to secure the rigidity of the land portions [Koshio, Paragraph 0009].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Heyden with the teachings of Koshio to adjust the widths, and therefore the rigidity, of the land portions to be such that the center land portion is larger than the shoulder land portion which is larger than the side land portion. Doing so would allow for the rigidity of the land portions to be sufficiently secured, and so uneven wear is improved [Koshio, Paragraph 0009].

Regarding claim 12, Ogawa, Heyden, and Koshio teach the invention of claim 10 above. Regarding claim 11, Ogawa and Heyden teach the invention of claim 9 above. Ogawa further discloses [Figure 2] a web in the central zone 11 (center land portion) and webs in the outer zones 10 (shoulder land portions) wherein both of the webs 7 (land portions) are configured so that they have substantially the same ground pressure distribution, protruding the same amount from the tread profile line (a protrusion of 0).

Claims 1, 5, 9, 13-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2017/0253089) in view of Honda (US 2017/0297377).
2 extending in a tire circumferential direction; and a plurality of land portions 3 that are partitioned by at least one contact patch end TE1, TE2 and the four main grooves 2; wherein the plurality of land portions comprise a central land portion 33 that contains a center CL in the tire width direction, a pair of intermediate land portions 32, 34 (side land portions) that are adjacent in the tire width direction to the center land portion 33, and a pair of outermost land portions 31, 35 (shoulder land portions) arranged at an outermost position in the tire width direction.
Hayashi does not specifically recite anything in regards to the protruding amounts of the land portions, or the cross sections of such protrusions.
Honda teaches [Figure 2] a pneumatic tire 1 comprising: four circumferential grooves 2, a plurality of land portions 4 that are partitioned by at least one tread widthwise edge 3 (contact patch end) and the four circumferential grooves 2 [Honda, Paragraph 0029]; wherein the plurality of land portions comprise a center land portion 4c that contains a center CL in a tire width direction, a pair of intermediate land portions 4m that are adjacent in the tire width direction to the center land portion, and a pair of shoulder land portions 4s arranged at an outermost position in the tire width direction; wherein  protrusion amounts t1, t2, and t3 which correspond to the maximum protrusion amounts of the land portions 4c, 4m, and 4s respectively satisfy the correlation of t3<t1<t2 [Honda, Paragraph 0035], thereby arranging the protrusion amount t2 of the intermediate land portions 4m to be greater than the protrusion amount t1 of the center land portion 4c as well as greater than the protrusion amount t3 of the shoulder land portions 4s. It can be seen from Figure 2 of Honda that the amount by which the land portions (including the center 4c, intermediate (side) 4m, and shoulder land portions 4s) protrude decreases from a location intermediate in the tire width direction of the respective land portion toward each end in the tire width direction of each land portion. This is described [Honda, Paragraph 0048-0051] as the cross sections of the land portions formed of a plurality of arcs having R1, concentrating the ground pressure of each land portion away from the tread widthwise edges 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi with the teachings of Honda above in regards to relationships of protrusion amounts between land portions and cross sectional shapes of land portions. Doing so would allow for the improvement of wet braking performance [Honda, Paragraphs 0042, 0048-0051].

Regarding claim 5, Hayashi and Honda teach the invention of claim 1 above. Honda further teaches [Figure 2] the protrusions of the intermediate land portions 4m (side land portions) being formed by a plurality of arcs having radiuses of curvature smaller than the radius of curvature of the tread profile R1, and configured such that the radius of curvature of the plurality of arcs are preferably reduced from the widthwise central portions towards the outer sides of the land portions [Honda, Paragraph 0050]. From these outlines, it can be seen in Figure 2, that the maximum protrusion position (side peak) is reached at the center of the side land portion (shown by the measurement position of t2), falling within a side central region if the side land portion were to be divided into three equal regions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi with the teachings of Honda to have the protrusions of the side land portions be formed by a plurality of arcs having radiuses of curvature smaller than the radius of curvature of the tread profile, and have them configured such that the radius of curvature of the plurality of arcs are preferably reduced from the widthwise central portions towards the outer sides of the land portions. Doing so would allow for the improvement of wet braking performance and the suppression of uneven wear [Honda, Paragraph 0050].

4m being formed by a plurality of arcs having radiuses of curvature smaller than the radius of curvature of the tread profile R1, and configured such that the radius of curvature of the plurality of arcs are preferably reduced from the widthwise central portions towards the outer sides of the land portions [Honda, Paragraph 0050]. From these outlines, it can be seen in Figure 2, that the maximum protrusion position (shoulder peak) is reached at the center of the shoulder land portion (shown by the measurement position of t3), falling within a shoulder central region if the shoulder land portion were to be divided into three equal regions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi with the teachings of Honda to have the protrusions of the shoulder land portions be formed by a plurality of arcs having radiuses of curvature smaller than the radius of curvature of the tread profile, and have them configured such that the radius of curvature of the plurality of arcs are preferably reduced from the widthwise central portions towards the outer sides of the land portions. Doing so would allow for the improvement of wet braking performance and the suppression of uneven wear [Honda, Paragraph 0050].


Regarding claim 13, Hayashi and Honda teach the invention of claim 9 above. Hayashi further discloses [Figure 1] an outermost land portion 35 (shoulder land portion) partitioned by a main groove 24 and contact patch end TE2; the outermost land portion 35 (shoulder portion) comprises a plurality of lug grooves 47 (first shoulder land grooves) (note that lug grooves 47 are arranged in sets of two between each lug groove 48, “first shoulder land grooves” are only directed at a single lug groove from each pair, see annotated Figure 1 below) and a plurality of lug grooves 48 (second shoulder land grooves) which are alternately arranged in the tire circumferential direction; each of the lug grooves 47 TE2 and is away from the main groove 24 that partitions the outermost land portion 35 (shoulder land portion); and each of the lug grooves 48 (second shoulder land grooves) is connected to the main groove 24 which partitions the outermost land portion 35 (shoulder land portion) and is away from the contact patch end TE2.


    PNG
    media_image1.png
    602
    417
    media_image1.png
    Greyscale

Annotated Figure 1 [Hayashi]

Regarding claim 14, Hayashi and Honda teach the invention of claim 13 above. Hayashi further discloses [Figure 1] the outermost land portion 35 (shoulder land portion) comprising a plurality of lug grooves 47 (third shoulder land grooves) (note the “third shoulder land grooves” is directed to the one of the pair of lug grooves 47 that the “first shoulder land groove” is not directed to, see annotated Figure 1 above), each of the lug grooves 47 (third shoulder land grooves) and each of the lug grooves 47 (first shoulder land grooves) is arranged alternately in the tire circumferential direction; and each of the 47 (third shoulder land grooves) is connected to the contact patch end TE2 and is away from the main groove 24 which partitions the outermost land portion 35 (shoulder land portion).

Regarding claim 15, Hayashi and Honda teach the invention of claim 14 above. Hayashi further discloses [Figure 1] each of the lug grooves 47 (third shoulder land grooves) having an inner end in the tire width direction, the inner end being located outside each outer end of the lug grooves 48 (second shoulder land grooves) in the tire width direction, see the axial gap between the ends of lug grooves 48 and lug grooves 47 [Figure 1] [Hayashi, Paragraph 0046].

Regarding claim 19, Hayashi and Honda teach the invention of claim 15 above. Hayashi further discloses [Figure 1] the pair of side land portions comprising a first side land portion 32 and a second side land portion 34; the first side land portion 32 comprises a plurality of lug grooves 42 (first side land grooves), and the second side land portion 34 comprises a plurality of lug grooves 44 (second side land grooves); a total number of lug grooves 47, 48 (first, second, and third shoulder land grooves) is larger than a total number of lug grooves 42 (first side land grooves) (9 lug grooves 47, 48; 3 lug grooves 42 displayed in Figure 1); and a total number of lug grooves 47, 48 (first, second, and third shoulder land grooves) is larger than a total number of lug grooves 44 (second side land grooves) (9 lug grooves 47, 48; 3 lug grooves 44 displayed in Figure 1).

Regarding claim 20, Hayashi and Honda teach the invention of claim 19 above. Hayashi further discloses [Figures 1-2] the central land portion 33 comprising central sipes 52 supplied with a chamfered portion 62 (center land grooves), forming essentially a shallow groove with a sipe supplied at the bottom [Figure 2]; the total number of the lug grooves 47, 48 (first, second, and third shoulder land 52 with chamfered portions 62 (center land grooves) (9 lug grooves 47, 48; 6 central sipes 52 with chamfered portion 62 displayed in Figure 1).

Claims 8, 10, 16-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2017/0253089) in view of Honda (US 2017/0297377), further in view of Koshio (JP 2008-126836).
Regarding claim 8, Hayashi and Honda teach the invention of claim 1 above; however, they do not specifically recite the relationships between the widths of the land portions.
Koshio teaches [Figures 2 and 4] a width P of the center land portion 30, a width Q of the second land portions 40 (side land portions), and a width S of the shoulder land portions 50 [Koshio, Paragraph 0029], wherein the width P is larger than the width S which is larger than the width Q. Koshio also teaches ensuring the width of land portion rows to be sufficient to secure the rigidity of the land portions [Koshio, Paragraph 0009].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Heyden with the teachings of Koshio to adjust the widths, and therefore the rigidity, of the land portions to be such that the center land portion is larger than the shoulder land portion which is larger than the side land portion. Doing so would allow for the rigidity of the land portions to be sufficiently secured, and so uneven wear is improved [Koshio, Paragraph 0009].

Regarding claim 10, Hayashi, Honda, and Koshio teach the invention of claim 10 above; however, Hayashi and Honda do not specifically recite the relationships between the widths of the land portions.
Koshio teaches [Figures 2 and 4] a width P of the center land portion 30, a width Q of the second land portions 40 (side land portions), and a width S of the shoulder land portions 50 [Koshio, Paragraph P is larger than the width S which is larger than the width Q [Figures 2 and 4]. Koshio also teaches ensuring the width of land portion rows to be sufficient to secure the rigidity of the land portions [Koshio, Paragraph 0009].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Heyden with the teachings of Koshio to adjust the widths, and therefore the rigidity, of the land portions to be such that the center land portion is larger than the shoulder land portion which is larger than the side land portion. Doing so would allow for the rigidity of the land portions to be sufficiently secured, and so uneven wear is improved [Koshio, Paragraph 0009].

Regarding claim 16, Hayashi, Honda, and Koshio teach the invention of claim 10 above. Hayashi further discloses [Figure 1] an outermost land portion 35 (shoulder land portion) partitioned by a main groove 24 and contact patch end TE2; the outermost land portion 35 (shoulder portion) comprises a plurality of lug grooves 47 (first shoulder land grooves) (note that lug grooves 47 are arranged in sets of two between each lug groove 48, “first shoulder land grooves” are only directed at a single lug groove from each pair, see annotated Figure 1 below) and a plurality of lug grooves 48 (second shoulder land grooves) which are alternately arranged in the tire circumferential direction; each of the lug grooves 47 (first shoulder land grooves) is connected to the contact patch end TE2 and is away from the main groove 24 that partitions the outermost land portion 35 (shoulder land portion); and each of the lug grooves 48 (second shoulder land grooves) is connected to the main groove 24 which partitions the outermost land portion 35 (shoulder land portion) and is away from the contact patch end TE2.


    PNG
    media_image1.png
    602
    417
    media_image1.png
    Greyscale

Annotated Figure 1 [Hayashi]

Regarding claim 17, Hayashi, Honda, and Koshio teach the invention of claim 16 above. Hayashi further discloses [Figure 1] the outermost land portion 35 (shoulder land portion) comprising a plurality of lug grooves 47 (third shoulder land grooves) (note the “third shoulder land grooves” is directed to the one of the pair of lug grooves 47 that the “first shoulder land groove” is not directed to, see annotated Figure 1 above), each of the lug grooves 47 (third shoulder land grooves) and each of the lug grooves 47 (first shoulder land grooves) is arranged alternately in the tire circumferential direction; and each of the lug grooves 47 (third shoulder land grooves) is connected to the contact patch end TE2 and is away from the main groove 24 which partitions the outermost land portion 35 (shoulder land portion).

Regarding claim 18, Hayashi, Honda, and Koshio teach the invention of claim 17 above. Hayashi further discloses [Figure 1] each of the lug grooves 47 (third shoulder land grooves) having an inner end 48 (second shoulder land grooves) in the tire width direction, see the axial gap between the ends of lug grooves 48 and lug grooves 47 [Figure 1] [Hayashi, Paragraph 0046].

Regarding claim 21, Hayashi, Honda, and Koshio teach the invention of claim 18 above. Hayashi further discloses [Figure 1] the pair of side land portions comprising a first side land portion 32 and a second side land portion 34; the first side land portion 32 comprises a plurality of lug grooves 42 (first side land grooves), and the second side land portion 34 comprises a plurality of lug grooves 44 (second side land grooves); a total number of lug grooves 47, 48 (first, second, and third shoulder land grooves) is larger than a total number of lug grooves 42 (first side land grooves) (9 lug grooves 47, 48; 3 lug grooves 42 displayed in Figure 1); and a total number of lug grooves 47, 48 (first, second, and third shoulder land grooves) is larger than a total number of lug grooves 44 (second side land grooves) (9 lug grooves 47, 48; 3 lug grooves 44 displayed in Figure 1).

Regarding claim 22, Hayashi, Honda, and Koshio teach the invention of claim 21 above. Hayashi further discloses [Figures 1-2] the central land portion 33 comprising central sipes 52 supplied with a chamfered portion 62 (center land grooves), forming essentially a shallow groove with a sipe supplied at the bottom [Figure 2]; the total number of the lug grooves 47, 48 (first, second, and third shoulder land grooves) is larger than a total number of central sipes 52 with chamfered portions 62 (center land grooves) (9 lug grooves 47, 48; 6 central sipes 52 with chamfered portion 62 displayed in Figure 1).
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749